Exhibit 10.4
NON-QUALIFIED STOCK OPTION AGREEMENT
(Performance-Based Vesting)
     THIS AGREEMENT, entered into as of June 7, 2011 (the “Grant Date”), is made
by and between Al Angrisani (the “Participant”) and Harris Interactive Inc. (the
“Company”). This Agreement is made in connection with the Employment Agreement
(defined below).
     WHEREAS, the Participant has entered into an Employment Agreement with the
Company on June 7, 2011 (the “Employment Agreement”); and
     WHEREAS, the Company maintains its 2007 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement; and
     WHEREAS, the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Non-Qualified Stock Option Award under
the Plan.
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this Section 1:
     (a) The number of “Covered Shares” shall be 1,650,000 shares of Stock.
     (b) The “Initial Exercise Date” is October 1, 2012.

     (c)   The “Exercise Price” is $0.70 per share.

     (d)   The “Stock” shall be par value $.001 shares of common stock of the
Company.

Other terms used in this Agreement are defined in Section 9 and elsewhere in
this Agreement.
     2. Award and Exercise Price. The Participant is hereby granted an option
(the “Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an incentive stock option as defined in Section 422(b) of the Code.
     3. Date of Exercise.
     (a) The rights with respect to this Option shall vest and become
exercisable with respect to:
          (i) 330,000 of the Covered Shares as of the date on which Target I
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date;
          (ii) 330,000 of the Covered Shares as of the date on which Target II
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option

1



--------------------------------------------------------------------------------



 



shall not be exercisable until the Initial Exercise Date and shall be forfeited
if there is a Date of Termination prior to the Initial Exercise Date;
          (iii) 330,000 of the Covered Shares as of the date on which Target III
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date;
          (iv) 330,000 of the Covered Shares as of the date on which Target IV
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date; and
          (v) 330,000 of the Covered Shares as of the date on which Target V
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date;
provided, however, in each case, to the extent that the Option has not vested on
or before the Participant’s Date of Termination for any reason, such Option
shall no longer vest and become exercisable in accordance with the foregoing
schedule as of any date subsequent to the Participant’s Date of Termination
except as provided in Section 3(b) with respect to a Change in Control (as
defined in the Plan). Vesting under this schedule is cumulative, and after the
Option becomes exercisable under the schedule with respect to any portion of the
Covered Shares, it shall continue to be exercisable with respect to that
portion, and only that portion, of the Covered Shares until the Expiration Date
(described in Section 4 below), subject, however, to Section 4.15 of the Plan.
For the avoidance of doubt, achievement of a higher target includes within it
achievement of all lower targets to the extent not previously achieved.
     (b) Notwithstanding the provisions of Section 3(a), the Option shall become
fully vested and immediately exercisable with respect to all of the Covered
Shares, whether or not previously vested, upon the occurrence of the date of a
Change in Control under the condition that the date of the Change of Control
does not occur prior to July 1, 2012 or the Participant’s Date of Termination.
     (c) Target I shall be achieved if either (i) commencing on or after July 1,
2012, the Company has had an average closing price for its Stock, as reported by
NASDAQ, during a thirty (30) consecutive trading day period (excluding from such
period, any trading day in which the total trading volume of the Stock, as
reported by NASDAQ, is less than 10,000) of at least $2.00, or (ii) the Company
has achieved EBITDA Target A. Target II shall be achieved if either
(i) commencing on or after July 1, 2012, the Company has had an average closing
price for its Stock, as reported by NASDAQ, during a thirty (30) consecutive
trading day period (excluding from such period, any trading day in which the
total trading volume of the Stock, as reported by NASDAQ, is less than 10,000)
of at least $2.50, or (ii) the Company has achieved EBITDA Target B. Target III
shall be achieved if either (i) commencing on or after July 1, 2012, the Company
has had an average closing price for its Stock, as reported by NASDAQ, during a
thirty (30) consecutive trading day period (excluding from such period, any
trading day in which the total trading volume of the Stock, as reported by
NASDAQ, is less than 10,000) of at least

2



--------------------------------------------------------------------------------



 



$3.00, or (ii) the Company has achieved EBITDA Target C. Target IV shall be
achieved if either (i) commencing on or after July 1, 2012, the Company has had
an average closing price for its Stock, as reported by NASDAQ, during a thirty
(30) consecutive trading day period (excluding from such period, any trading day
in which the total trading volume of the Stock, as reported by NASDAQ, is less
than 10,000) of at least $3.50, or (ii) the Company has achieved EBITDA Target
D. Target V shall be achieved if either (i) commencing on or after July 1, 2012,
the Company has had an average closing price for its Stock, as reported by
NASDAQ, during a thirty (30) consecutive trading day period (excluding from such
period, any trading day in which the total trading volume of the Stock, as
reported by NASDAQ, is less than 10,000) of at least $4.00, or (ii) the Company
has achieved EBITDA Target E.
     (d) EBITDA Targets shall be equitably adjusted in the good faith discretion
of the Committee to compensate for the effect of changes in accounting
principles and material acquisitions and dispositions.
     (e) In the event that the Company is required to prepare an accounting
restatement due to material non-compliance of the Company with any financial
reporting requirement under the securities laws (Restatement”), for any reason
including without limitation as a result of fraud, negligence, or intentional
misconduct, whether by Participant or any other person(s), Participant shall
reimburse the Company for the amount of the proceeds of sale by Participant of
any Covered Shares (“Excess Payment”), the vesting of which was determined in
whole or in part upon meeting or exceeding EBITDA Targets for the period(s)
covered by the Restatement, that would not have been met based upon the
financial results as restated, and any such award held by Participant that has
vested but remains unsold shall be forfeited. In the event that any Restatement
related to the Company’s financial statements for fiscal 2008 changes the EBITDA
for such year, the EBITDA Targets shall be equitably adjusted to account for the
change in such base year, it being the intention that each successive EBITDA
Target shall be 20% greater than the adjusted fiscal 2008 base year and/or prior
EBITDA Target, as the case may be. The portion of any Excess Payment retained by
Participant net after taxes shall be repaid within ninety (90) days after the
Executive has been notified of a Board determination described below, and the
remainder of such Excess Payment, if any, shall be repaid within thirty
(30) days of the date on which the Executive is entitled to receive the benefit
of a refund claim. Participant shall have no reimbursement obligation under this
subsection unless the Board of Directors of the Company has considered the
matter in a meeting (which may be telephonic) at which Participant (with
counsel) is given the opportunity to appear and discuss the matter, and in its
good faith discretion has made a determination that reimbursement is appropriate
under the circumstances. The rights under this Agreement are in addition to, and
do not replace, the rights of the Company under Section 304 of the
Sarbanes-Oxley Act.
     4. Expiration. The Option, to the extent not theretofore exercised, shall
not be exercisable on or after the Expiration Date. The “Expiration Date” shall
be the earliest to occur of:
     (a) the ten-year anniversary of the Grant Date;
     (b) breach by the Participant of his obligations under Section 4 of the
Employment Agreement (or any successor section(s) dealing with the same subject
matter) subject to any rights to notice and cure provided therein;

3



--------------------------------------------------------------------------------



 



     (c) if the Participant’s Date of Termination occurs by reason of Disability
(as defined in the Employment Agreement) or death, the one-year anniversary of
such Date of Termination; and
     (d) if the Participant’s Date of Termination occurs for reasons other than
death or Disability, sixty (60) days after the Date of Termination.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
     Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested and
exercisable in accordance with the terms of Section 3.
     5. Method of Option Exercise. The Option may be exercised in whole or in
part by filing a written notice with, and which must be received by, the
Secretary of the Company at its corporate headquarters on or prior to the
Expiration Date. Such notice shall (i) specify the number of shares of Stock
which the Participant elects to purchase; provided, however, that not less than
one hundred (100) shares of Stock may be purchased at any one time unless the
number purchased is the total number of shares available for purchase at that
time under the Option, and (ii) be accompanied by payment of the Exercise Price
for such shares of Stock indicated by the Participant’s election. Payment of the
Exercise Price shall be (i) by cash or by check payable to the Company, (ii) by
delivery of shares of Stock or the withholding of shares otherwise issuable upon
exercise of the Option, in each case having an aggregate Fair Market Value
(valued as of the date of exercise) that is equal to the amount of cash that
would otherwise be required, or (iii) the Participant authorizing and directing
a third party to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price.
     6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. The Company may require the recipient to
remit to the Company an amount sufficient to satisfy any Federal, state and
local tax withholding requirements prior to the delivery of any certificate for
shares of Stock, or, at the request of the recipient, the Company will withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements.
     7. Transferability. The Option is not transferable other than as designated
by the Participant by will or by the laws of descent and distribution, and
during the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s immediate family (including, without
limitation, to a trust for the benefit of the Participant or the Participant’s
immediate family or to a partnership or limited liability company for the
exclusive benefit of the Participant or one or more members of the Participant’s
immediate family), subject to such limits as the Committee may establish, and
the transferee shall remain subject to all the terms and conditions

4



--------------------------------------------------------------------------------



 



applicable to the Option prior to such transfer. The foregoing right to transfer
the Option shall apply to the right to consent to amendments to this Agreement
and, in the discretion of the Committee, shall also apply to the right to
transfer ancillary rights associated with the Option.
     8. Limitation of Implied Rights.
     (a) Neither a Participant nor any other person shall, by reason of this
Agreement, acquire any right in or title to any assets, funds or property of the
Company whatsoever, including, without limitation, any specific funds, assets,
or other property which the Company, in its sole discretion, may set aside in
anticipation of a liability hereunder. A Participant shall have only a
contractual right to the Stock to the extent provided herein, unsecured by any
assets of the Company. Nothing contained herein shall constitute a guarantee
that the assets of the Company shall be sufficient to pay any benefits to any
person.
     (b) This Agreement does not constitute a contract of employment, and does
not give Participant any right to be retained in the employ of the Company, nor
any right or claim to any benefit hereunder, unless such right or claim has
specifically accrued under the terms of this Agreement. The Option hereunder
does not confer upon the Participant any right as a stockholder of the Company
prior to the date on which the Participant exercises the Option in accordance
with the terms of this Agreement.
     9. Definitions. Capitalized terms not otherwise defined in this Agreement
shall have the meanings given to them in the Plan, and to the extent not
inconsistent therewith and herewith, shall have the meanings given to them in
the Employment Agreement. For purposes of this Agreement, the terms listed below
shall be defined as follows:
     (a) “Adjusted EBITDA” means for any applicable period (i) the Company’s
EBITDA as publicly reported, plus (ii) stock-based compensation expense, plus
(iii) restructuring charges. After consultation with Participant, the Committee
in its good faith discretion will determine from time to time whether additional
equitable adjustments should be made to Adjusted EBITDA and EBITDA Targets in
connection with non-recurring costs.
     (b) “Date of Termination” shall be the first day occurring on or after the
Grant Date on which the Participant’s employment with the Company terminates for
any reason.
     (c) “EBITDA Target A” shall be Adjusted EBITDA of $16,000,000 using any
trailing consecutive four fiscal quarters commencing on or after October 1,
2012, subject to adjustment pursuant to Section 3(d).
     (d) “EBITDA Target B” shall be Adjusted EBITDA of $23,000,000 using any
trailing consecutive four fiscal quarters commencing on or after October 1,
2012, subject to adjustment pursuant to Section 3(d).
     (e) “EBITDA Target C ” shall be Adjusted EBITDA of $26,000,000 using any
trailing consecutive four fiscal quarters commencing on or after October 1,
2012, subject to adjustment pursuant to Section 3(d).

5



--------------------------------------------------------------------------------



 



     (f) “EBITDA Target D” shall be Adjusted EBITDA of $28,000,000 using any
trailing consecutive four fiscal quarters commencing on or after October 1,
2012, subject to adjustment pursuant to Section 3(d).
     (g) “EBITDA Target E” shall be Adjusted EBITDA of $30,000,000 using any
trailing consecutive four fiscal quarters commencing on or after October 1,
2012, subject to adjustment pursuant to Section 3(d).
     (h) “Employment Agreement” means the Employment Agreement between the
Company and the Participant effective June 7, 2011, as the same may be modified,
extended, restated, or replaced from time to time.
     10. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person or entity acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. In
the event of the Participant’s death prior to exercise of this Award, the Award
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the beneficiary designated by the Participant in writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary. Neither the benefits nor obligations under this Agreement may be
transferred or assigned by Participant except as otherwise expressly provided
herein or in the Plan.
     11. Administration; Application of Plan.
     (a) The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan.
Subject to subsection (b) below, any interpretation of the Agreement by the
Committee and any decision made by it with respect to the Agreement in good
faith is final and binding.
     (b) Notwithstanding anything in this Agreement to the contrary, (i) the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company, and (ii) any determination as to whether Cause, Good Reason, or
Disability exists shall be made under the terms of the Employment Agreement.
     (c) Acting within the authority vested in it by the Plan, the Committee
hereby agrees:
          (i) options that have not been assumed, continued, or substituted, and
that remain outstanding, shall not terminate pursuant to Section 4.15(c) of the
Plan unless at least five (5) days notice (which may be telephonic or
electronic) of the termination date (which may be

6



--------------------------------------------------------------------------------



 



contingent) has been given to the Participant prior to the effective time of the
applicable Corporate Transaction, and
          (ii) no change shall be made in terms pursuant to Section 4.2(c) of
the Plan that may provide the Participant with a direct or indirect reduction of
the Exercise Price within the meaning of Section 409A of the Code.
     12. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the Grant Date.

            Participant
      /s/ Al Angrisani       Al Angrisani              Harris Interactive Inc.
      By:   /s/ Marc H. Levin         Its: EVP, General Counsel & Corporate
Secretary             

8